Broyles, C. J.
Under the pleadings the only issue was whether Rushing, the agent of the plaintiffs and the agent who sold the staves to the defendant, was the duty authorized agent of the plaintiffs to collect for them. Much extraneous and illegal evidence for the defendant was admitted over the timely and appropriate objections of the plaintiff. However, it is unnecessary to point out this evidence and to pass upon the various special assignments of error in the record, since the brief of the evidence, including the illegal evidence, clearly shows, without contradiction, that the agent Rushing was the special agent of the plaintiffs, with authority only to sell the staves, and was not authorized by *792the plaintiffs to collect for them. The defendant, therefore, failed to sustain his plea, — that Rushing was “the duly authorized agent” of the plaintiffs to collect the purchase-price of the particular staves in question, and a verdict in favor of the plaintiffs was demanded, and the court erred in overruling the general grounds of the motion for a new trial. See, in this connection, DeLoach v. Miles, ante, 790.

Judgment reversed.


Luke and Bloodworth, JJ., concur.